Citation Nr: 1417481	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  09-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) is not of record.  According to information obtained from the Department of Veterans Affairs (VA) Beneficiary Identification Records Locator Subsystem (BIRLS), he served on active duty from August 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2007 rating decisions issued by the VA Regional Office (RO) in Houston, Texas.  Although the latter of those two decisions characterizes the Veteran's claim in terms of a claim to reopen, the record reflects that he filed a notice of disagreement in November 2007; within one year of the initial March 2007 adjudication.  As such, his claim is most properly considered an original claim, rather than a claim to reopen.  See 38 C.F.R. § 20.302(a).

This case was previously before the Board in December 2010, when it was remanded to afford the Veteran a Board hearing he had requested.  That hearing was held before the undersigned in May 2011.  Both the Veteran and his spouse testified.  A transcript of the hearing has been prepared and associated with the claims file.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's record in the electronic Veterans Benefit Management System does not include any records at this time.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran maintains that he fell off of a moving fire truck (specifically, an MB5 Crash Crew vehicle) during service in July 1977 and injured his back.  He contends that he was seen or examined in service approximately six times following the incident; that he was treated with pain killers and muscle relaxers; that he was relieved from duty for two weeks; that he was placed on light duty for another two to three weeks after that; and that he has had continuous or recurrent symptoms since that time.  A private treatment record, dated in December 2004, reflects a diagnosis of degenerative disc disease of the lumbar spine.

Thus far, the RO has been unable to obtain the Veteran's complete service treatment records.  However, it not entirely clear that all avenues for obtaining those records have been exhausted.  His service personnel records have not been procured, and he has not been examined for purposes of obtaining an opinion as to the likely etiology of his disability.  As such, additional development is required.

Because the case is being remanded, the Veteran should be given another opportunity to submit additional evidence in support of his claim, to include statements from persons who witnessed his in-service back injury, or who observed subsequent difficulties he had with his back-particularly during or proximate to service-(such as Sgt. G.G., identified in a statement received from the Veteran in February 2007); any service treatment records he may have; and releases for any care providers who may possess new or additional evidence pertinent to his claim, to particularly include any providers who treated him for back disability in the years immediately following his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any service records in his possession.  He should be afforded a reasonable opportunity to respond, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.
 
2.  Notify the Veteran and his representative that statements from persons who witnessed the Veteran's in-service back injury, or who observed subsequent difficulties he had with his back-particularly during or proximate to service-(such as Sgt. G.G., identified in a statement received from the Veteran in February 2007), could be helpful in substantiating his claim.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask the Veteran to identify, and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal, to particularly include any providers who treated him for back disability in the years immediately following his discharge from service.  He should be afforded a reasonable opportunity to respond.  If he provides releases, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  Request from all appropriate source(s) copies of the Veteran's complete service personnel records (to include any such records stored in the Defense Personnel Records Imaging Retrieval System (DPRIS), if necessary), following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

5.  Contact the medical facilities at the U.S. Marine Corps Air Stations in Yuma, Arizona (where the Veteran reportedly injured his back) and Kaneohe Bay, Hawaii (where he was reportedly examined for service separation) and ask them to provide any medical or other records in their possession that might be relevant.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

6.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his back.  The examiner should review the claims file.  All indicated tests should be conducted (including imaging studies, if necessary), and the results reported.

After examining the Veteran, reviewing the claims file, and providing a diagnosis for each identified disability of the Veteran's back, the examiner should offer an opinion, with respect to each such disability, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the disability had its onset in service or is otherwise attributable to service, to include the in-service injury the Veteran has reported sustaining during service in July 1977.

In so doing, the examiner should specifically address: (1) whether it is at least as likely as not that dorsal-lumbar scoliosis with slight limp (but no shortening), noted upon examination at enlistment in May 1976, permanently increased in severity during service beyond the natural progression of the condition, to include as a result of the in-service injury the Veteran has reported sustaining during service in July 1977; and (2) whether a back disability other than scoliosis had its onset in service or is otherwise attributable to service, to include the in-service injury the Veteran has reported.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

A complete medical rationale for all opinions expressed must be provided.

7.  After conducting any additional development deemed necessary, the matter on appeal should again be reviewed.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

